                                                                           FILED
                                                                CLERK, U.S. DISTRICT COURT


                                                                      M(!V - 5 2019
1
                                                               CENTR.=~L C;STRiCT~ Cy,L!Fvi~NIA
2
3
4
5
6
7
 8                        UrTITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     ~ UNITED STATES OF AMERICA,                   Case No.: ~~ ~'~~~`~~
11
                       Plaintiff,                  ORDER OF DETENTION PENDING
12                                                 FURTHER REVOCATION
                v.                                PROCEEDINGS
13                                                (~ED.R. CRI1V1.P. 32.1(a)(6); 18
             V~t~N,E IA~~~                          I.S.C. § 3143(a)(1))
14                                    ~~~
                        Defendant.
15
16        The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the ~o uT~~..•S           District of
18 ~-~,~~~ ~/~ for alleged violations) ofthe terms and conditions ofprobation
19 or supervised release; and
20        Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(x)(6) and 18 U.S.C. § 3143(x)(1), the Court finds that:
22 A.(.      The defendant has not met his/her burden ofestablishing by clear and
23           convincing evidence that he/she is not likely to flee ifreleased under 18
24           U.S.C. § 3142(b)or (c). This fording is based on the following:
25          (
            ,~information in the Pretrial Services Report and Recommendation
26          (~formation in the violation petition and reports)
27          (        the defendant's nonobjection to detention at this time
28          () other•


                                              1
 1          and/ or
2 B.(       The defendant has not met his/her burden ofestablishing by clear and
 3          convincing evidence that he/she is not likely to pose a danger to the safety
4           ofany other person or the community ifreleased under 18 U.S.C.
 5          § 3142(b)or (c). This finding is based on the following:
 6         (.~ information in the Pretrial Services Report and Recommendation
7          (J~ information in the violation petition and reports)
 8         (      the defendant's nonobjection to detention at this time
9           O     other: .
i0
11 IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: 1,~ (~I~~                                ~~--~r.~-.4n..c—~-
                 1
15      ~                                UNI`TED STATES MAGISTRATE JUDGE
16
17
1$
19
20
21
22
23
24
25
26
27
2g


                                            2
